DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/830369 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/442,661 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/210687 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/830484 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/832195 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima (# US 2017/0283641).
Miyajima discloses:
1. An aqueous ink jet composition (see Abstract; [0028]) comprising: 
Water ([0071]); and 
particles of a material containing polyester ([0085]) and a dye composed of at least one of sublimation dyes ([0046]) or at least one of disperse dyes ([0046]-[0052]).
2. The aqueous ink jet composition according to claim 1, wherein the dye is dispersed in the particles ([0048]-[0051]).
3. The aqueous ink jet composition according to claim 1, 
wherein 4 ≤ XP/XD ≤ 300, where XD is a percentage of the dye in the particles in % by mass, and XP is a percentage of the polyester in the particles in % by mass (i.e. XP = 5% [0089] & XD =1% [0048] so XP/XD = 5) .
4. The aqueous ink jet composition according to claim 1, wherein an average diameter of the particles is 100 nm or more and 300 nm or less (20 nm to 500 nm; [0040]).
5. The aqueous ink jet composition according to claim 1, wherein the dye is C.I. Disperse Yellow 54 ([0047]), C.I. Disperse Red 60 ([0173]), C.I. Disperse Blue 360, C.I. Disperse Blue 359 ([0047]), C.I. Disperse Orange 25 ([0047]), C.I. Disperse Orange 60, C.I. Disperse Red 364, or C.I. Disperse Yellow 232 ([0047]).
6. The aqueous ink jet composition according to claim 1, wherein the polyester is a self-emulsifying polyester (self-reactive; [0085]-[0086]).
7. A method for producing an aqueous ink jet composition (see Examples), the method comprising: 
an emulsion preparation step, in which an emulsion is prepared by mixing a first composition and a second composition together, the first composition containing polyester ([0085]), an organic solvent ([0071]-[0073]; [0080]-[0081]), and a dye composed of at least one of sublimation dyes ([0046]) or at least one of disperse dyes ([0046]-[0052]) and the second composition containing water ([0071]), and thereby inducing phase inversion emulsification of the first composition; and 
an organic solvent removal step, in which at least part of the organic solvent is removed from the emulsion ([0045]; see Examples).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (# US 2017/0283641) in view of Kitagawa et al. (# US 2012/0306976).
Miyajima discloses all the limitation of the ink composition and method of producing recording except: 
8. A method for producing a recording, the method comprising: 
an attachment step, in which an aqueous ink jet composition according to claim 1 is ejected by ink jet technology and attached to a recording medium; and 
a heating step, in which the recording medium with the aqueous ink jet composition attached thereto is heated.
9. The method according to claim 8 for producing a recording, wherein the recording medium is a piece of fabric.
10. The method according to claim 8 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide.
11. The method according to claim 8 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber, and polyurethane.
12. The method according to claim 8 for producing a recording, wherein a temperature at which the recording medium is heated in the heating step is 100° C. or more and 160° C. or less.
Kitagawa et al. teaches that have the high quality printed image with excellent binding property,
8. A method for producing a recording, the method comprising: 
an attachment step, in which an aqueous ink jet composition according to claim 1 is ejected by ink jet technology and attached to a recording medium; and 
a heating step, in which the recording medium with the aqueous ink jet composition attached thereto is heated ([0117]-[0120]).
9. The method according to claim 8 for producing a recording, wherein the recording medium is a piece of fabric ([0123]-[0124]).
10. The method according to claim 8 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide ([0123]-[0124]).
11. The method according to claim 8 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber, and polyurethane ([0123]-[0124]).
12. The method according to claim 8 for producing a recording, wherein a temperature at which the recording medium is heated in the heating step is 100° C. or more and 160° C. or less (100 °C to 150 °C; [0118]]; [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method for producing a recording of Miyajima by the aforementioned teaching of Kitagawa et al. in order to have the high quality printed image with excellent binding property. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Maeda S et al. (# JP 07-196965A) discloses an aqueous ink jet composition (see Abstract; [0005]) comprising: water ([0020]); and particles of a material containing polyester ([0005]; [0020]) and a dye composed of at least one of sublimation dyes or at least one of disperse dyes ([0017]), wherein the dye is dispersed in the particles ([0021]); wherein 4 ≤ XP/XD ≤ 300, where XD is a percentage of the dye in the particles in % by mass, and XP is a percentage of the polyester in the particles in % by mass ([0003]; [0021]); wherein an average diameter of the particles is 100 nm or more and 300 nm or less ([0005]) and wherein the dye is  Disperse Red 60 ([0017]).
(2) Sasaki et al. (# US 2020/0109302) discloses an ink composition for inkjet textile printing containing a urethane resin, a dispersant and a disperse dye, in which the content of the urethane resin is greater than 0.035 mass % but less than 6 mass %, and a method for textile printing of hydrophobic fibers using the ink composition (see Abstract).
(3) Tani et al. (# US 2019/0153669) discloses an inkjet textile printing method including a step of performing direct printing on a textile by an inkjet method with an inkjet ink including an aqueous dispersion of a dye polymer having a structure derived from a dye having a quinophthalone skeleton; a coloring composition and an inkjet ink including the aqueous dispersion of the dye polymer; an ink cartridge including the inkjet ink filling the ink cartridge; and the dye polymer.
(4) Loccufier et al. (# US 2019/0127597) discloses an ink composition comprises cationic polymerizable compounds include monomers and/or oligomers epoxides, vinyl ethers, styrenes, oxetanes, oxazolines, vinylnaphthalenes, N-vinyl heterocyclic compounds, tetrahydrofurfuryl compounds ([0078]).
(5) Loccufier et al. (# US 2018/0142112) discloses an ink composition comprises cationic polymerizable compounds include monomers and/or oligomers epoxides, vinyl ethers, styrenes, oxetanes, oxazolines, vinylnaphthalenes, N-vinyl heterocyclic compounds, tetrahydrofurfuryl compounds ([0078]).
(6) Loccufier et al. (# US 2017/0101547) discloses An inkjet printing method includes the steps of: a) jetting on a substrate one or more aqueous UV curable inkjet inks including at least one photoinitiator and capsules composed of a cross-linked polymeric shell surrounding a core, with the core containing UV curable compounds; and b) applying UV radiation to the one or more aqueous UV curable inkjet inks jetted on the substrate (see Abstract). 
(7) Loccufier et al. (# US 2017/0037270) discloses an inkjet ink includes a) an aqueous medium; and b) capsules composed of a polymeric shell surrounding a core; wherein the capsules are dispersed in the aqueous medium using a dispersing group covalently bonded to the polymeric shell; the dispersing group is selected from the group consisting of a carboxylic acid or salt thereof, a sulfonic acid or salt thereof, a phosphoric acid ester or salt thereof, a phosphonic acid or salt thereof, an ammonium group, a sulfonium group, and a phosphonium group; the core contains one or more chemical reactants capable of forming a reaction product upon application of heat and/or light; and the capsules have an average particle size of no more than 4 .mu.m as determined by dynamic laser diffraction (see Abstract).
 (8) Miyajima (# US 2016/0333211) discloses an ink composition comprises a dispersed dye and ionic liquid (see Abstract).


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853